Mr. Justice Farmer delivered the opinion of the court: Appellant presented to the circuit court of Hancock county his petition and motion for leave to file an information in quo warranto against appellees, requiring them to show by what warrant they claimed to hold and exercise the offices of president and members of the board of education of pretended Community Consolidated School District No. 305 in Hancock county. The district was organized under the act approved June 24, 1919, and embraced the territory formerly in school districts 222, 223, 224 and 225. A petition was presented to the county superintendent of schools for the organization of the district. An election was ordered by him, at which a majority of the votes were for organization of the district, and at an election ordered and held afterwards appellees were elected members of the board of education. The petition for leave to file the information alleged the act under which the district was organized is unconstitutional; that the elections were not conducted in accordance with the provisions of the Australian Ballot law and were void, and that the district was not compact and contiguous. By an amendment to the petition for leave to file the information it was alleged the petition for organization of the district was altered in a material part without the consent or acquiescence of the signers, after it had been circulated and signed. The-alteration alleged was a change in the description of one tract of land. Affidavits in opposition to the motion for leave to file the information were filed on behalf of appellees, and the court denied leave to file the information. This appeal is prosecuted from that order. All the material questions in this case were raised in People v. Graham, 301 Ill. 446, except as to the alleged alteration of the petition for organization of the district. That case was an appeal from an order denying leave to file an information challenging the validity of the organization of Community Consolidated School District No. 306 in Hancock county and the title of those persons acting as members of the board of education to the office, and all questions raised in this case, except the one referred to, were decided in that case contrary to the contention of appellant, and that decision must control here. On the question of the alteration of the petition for organization of the district, it is alleged the petition shows on its face that the description “west half of the southwest quarter of section 31,” which is not a part of the territory comprising the district, was altered to read “west ninety acres of the southeast quarter of section 31,” which is in the district. Appellees filed affidavits,—one by the attorney who prepared the petition and one by the man who had it prepared and who circulated it and secured the signatures to it,—stating positively that the alteration was made at the time it was prepared and before it was signed by anyone. Those and other affidavits on the question as to when the alteration was made show conclusively that no change was made in the petition after it was signed, and justified the court in refusing leave to file the information on that ground. All other grounds relied on by appellant were decided contrary to his contention in People v. Graham, supra. The order of the court in denying leave is affirmed. Order affirmed.